ORDER

PER CURIAM.
Brian Craig (Craig) appeals the judgment of the Circuit Court of Scotland County ordering him to secure confinement in the custody of the Department of Mental Health for control, care, and treatment after a jury found him to be a sexually violent predator (SVP). Craig argues that the trial court erred in admitting the testimony of; (1) a psychologist as to his legal interpretation of Murrell v. State, 215 S.W.3d 96 (Mo. banc 2007); and (2) two psychologists concerning their “rule-out” diagnoses of pedophilia.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).